Citation Nr: 0908006	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-08 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for service connection for a left 
knee disability.

2.  Entitlement to service connection for a left knee 
disability on a de novo basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from April 1966 to November 
1969.  He served in Vietnam, and his awards and decorations 
include a Combat Action Ribbon.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  It was previously 
before the Board in June 2007 and April 2008 but was remanded 
in order to provide the Veteran with proper notification.  
This has been accomplished and the appeal has been returned 
to the Board for further review.  

The issue of entitlement to service connection for a left 
ankle disability was also before the Board in June 2007, when 
it was remanded for further development.  In the interim, 
service connection for the Veteran's claimed left ankle 
disability has been granted.  This is considered a full grant 
of the benefit sought on appeal, and this issue is no longer 
before the Board.

The issue of entitlement to service connection for a left 
knee disability on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left 
knee disability was denied in a December 1985 Board decision.  
It was held that there was no evidence of injury to the left 
knee in service and that the arthritis of the left knee was 
first shown years after service.

2.  The evidence considered by the December 1985 Board 
decision included the Veteran's service treatment records, VA 
examinations conducted in August 1984 and April 1985, and 
various statements from the Veteran; service connection for a 
left knee disability was denied on the basis that there was 
no evidence of a left knee injury or disability during 
service, and no evidence of arthritis of the left knee within 
one year of discharge from service.  

3.  Evidence received since December 1985 includes several 
statements from the Veteran to the effect that the injury to 
his left knee occurred during combat and under enemy fire; 
this evidence contains information that was not previously 
submitted and which relates to an unestablished fact that was 
a basis for the December 1985 denial. 


CONCLUSIONS OF LAW

1.  The December 1985 Board decision that denied entitlement 
to service connection for a left knee disability is final.  
38 U.S.C.A. § 7104(b) (West 2002). 

2.  Evidence received since December 1985 is new and 
material, and the Veteran's claim for service connection for 
a left knee disability is reopened.  38 U.S.C.A. §§ 1154, 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the Veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failure in the 
duty to notify or duty to assist is harmless error, as it has 
failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed a left knee 
disability secondary to an injury he received during active 
service.  He argues that he has submitted new and material 
evidence regarding this matter and that his previously denied 
claim should be reopened. 

As noted above, the Veteran's original claim for service 
connection for a left knee disability was denied by the Board 
in a December 1985 decision.  When a claim is disallowed by 
the Board, it may not thereafter be reopened and allowed, and 
no claim based upon the same factual basis shall be 
considered.  When a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, whether it 
provides a new factual basis for allowing the claim.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly 
presented evidence is presumed to be credible for purposes of 
determining whether or not it is new and material.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence considered by the December 1985 Board decision 
included the Veteran's service treatment records, VA 
examinations conducted in August 1984 and April 1985, and 
various statements from the Veteran.  The Board found that 
there was no evidence of a left knee injury or disability 
during service and no evidence of arthritis of the left knee 
within one year of discharge from service.  Therefore, 
entitlement to service connection for a left knee disability 
was denied on these bases.  

The evidence submitted since December 1985 includes several 
statements from the Veteran that describe the circumstances 
of his injury.  In January 1986, the Veteran stated that he 
injured his left knee during an enemy shelling.  He said that 
he sustained the injury when he fell to his knee and landed 
on a large sliver of wood, which entered his knee.  He adds 
that he was treated by a medic and returned to the fight.  

In a December 1992 statement, the Veteran provided a similar 
story as to how his left knee injury occurred.  He said that 
he was in a hovering helicopter when the enemy began to fire.  
He jumped out of the helicopter, landed on tree stump, and 
had some wood stick into his knee.  This was removed by a 
Corpsman, who continued to follow the Veteran until he was 
healed.  The Veteran adds that he was never taken to a 
medical facility.  He said that the Corpsman reported the 
injury to headquarters a few months later but that there was 
apparently no record of this.  

The Veteran submitted a third description of his injury in an 
October 2003 statement.  He said that he injured his left 
knee when he jumped from a helicopter and had a piece of 
bamboo go into his knee.  There is evidence of subsequent 
injury to the knee when the appellant fell in his home.

At this juncture, the Board notes that in the case of any 
Veteran who engaged in combat with the enemy during active 
service, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d). 

The Board finds that although the Veteran's statements have 
some slight inconsistencies, they constitute new and material 
evidence.  The Veteran did not provide any specific 
descriptions as to how his injury was incurred with his 
original claim, so any descriptions received since December 
1985 would be new evidence.  The credibility of this evidence 
is presumed for the purposes of reopening.

Moreover, the Veteran's statements say that his injury was 
incurred during combat.  The record shows that the Veteran 
has been awarded a Combat Action Ribbon, and is presumed to 
have participated in combat.  His statement is also 
consistent with the circumstances of his service.  
Consequently, the Veteran's lay statement is sufficient proof 
that he sustained a left knee injury in service.  As the new 
evidence relates to an unestablished fact necessary to 
substantiate the claim, the absence of which was a basis for 
the December 1985 denial, the evidence is material.  

Therefore, the Board concludes that new and material evidence 
to reopen his claim for service connection for a left knee 
disability has been received.  

The issue of entitlement to service connection for a left 
knee disability will be addressed below. 


ORDER

New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for a left knee 
disability; to this extent, his appeal is granted. 

REMAND

As previously noted, connection generally requires medical 
evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  In this case, there is 
lay evidence that the Veteran sustained an injury to his left 
knee in service and evidence of current left knee arthritis.  
However, there is no medical opinion that relates the in-
service injury to the current arthritis.  Moreover, there has 
been no examination for scarring which might be anticipated 
if wood was driven into the knee.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran contends that he has had left knee problems since 
discharge from service.  His reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service. McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.  Therefore, the Board finds that the 
Veteran must be afforded a VA examination in order to 
determine whether or not there is a relationship between his 
current disability and the injury in service.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination by a doctor qualified to 
provide the requested opinion.  The 
claims folder should be made available to 
the examiner for review before the entry 
of any opinions.  All indicated tests and 
studies should be conducted.  After the 
completion of the examination and review 
of the claims folder, the examiner should 
attempt to express the following 
opinions: 1) Does the Veteran have a 
current left knee disability and, if so, 
what is the diagnosis?  2) If the Veteran 
is found to have a current left knee 
disability, is it as likely as not that 
the current disability is the result of 
the injury sustained during active 
service?  (Specifically is there scarring 
or other evidence consistent with the 
injury described?  If arthritis is found 
is it more likely traumatic (found only 
in this joint) or is it more likely 
systemic (found in multiple joints?))  
The reasons and bases for these opinions 
should be included in the examination 
report. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


